DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 8-12 recite the limitation "fracture edge", which is not recited in independent claim 7.  There is insufficient antecedent basis for this limitation in the claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 7-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,554,816. Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations of the claims of this application are anticipated by the claims of the ‘816 patent.  The “expandable impactor arms” of ‘816 corresponds with the “first heart valve treatment member…comprising at least one expandable, non-inflatable member” of this application, and the “expandable stabilizer” of ‘816 corresponds with the “second heart valve treatment member” of the claims of this application.  Claim 15 does recite a method of fracturing calcifications on heart valves.  Although the claims of the  ‘816 patent do not recite a “first gap” and a “second gap”, the ‘816 claims do recite the impacting arms move linearly while in the expanded shape to fracture calcifications on heart valve leaflets sandwiched between the stabilizer (second member) and impactor arms (first member).  It is considered to be obvious to describe linear relative motion between components as having first and second gap sizes therebetween.  



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 13-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 8,382,796 (Blaeser et al.). 
Blaeser discloses a first heart valve treatment member (14) moveable along a first shaft (19).  The Examiner has interpreted movable along to encompass relative movement in any direction.  The first member (14) moves both longitudinally and radially outwardly relative to the first shaft (19)).   The first member (14) comprises at least one expandable, non-inflatable member in the form of a plurality of arms (50) circumferentially spaced from each other about the first shaft (19) (see especially Figure 12).  The member (14) is expandable from a collapsed position within a delivery member (Figure 14) to the expanded configuration of Figure 12, wherein the ends of the arms are radially distanced from the first shaft (19).  Each arm (50) has a base coupled to the first shaft (19) (see especially Figures 14-15; column 9, lines 3-16).  
A second heart valve treatment member (12) is moveable along a second shaft (16) (The member moves relatively to the second shaft 16 in both longitudinal and radial outward directions) and comprises at least one expandable member (40) (Figure 12).  The treatment members (12 and 14) are capable of being moved between a first structural position defining a first gap length (see gap between members 12 and 14 in Figure 15) and a second structural position defining a second gap length that is smaller than the first gap length (see Figure 14 for a shortened, second gap separating the members 12 and 14).  
The language directed towards the particular use of the device is not given full patentable weight, as the claim is directed towards a product “a heart valve treatment device.”  The prior art is not required to disclose the positioning of the first and second treatment members on opposing sides of a heart valve or the step of fracturing a portion of a leaflet, but merely have the capability of being positioned and manipulated in the recited manner in order to meet the claim requirements.  The Blaeser device is configured for placement within a patient’s heart (see Figures 1-11 and column 1-2) and thus considered to be capable of being inserted to a treatment site at a heart valve.  As clearly illustrated in Figures 9-11, the first treatment member (14) may be positioned and expanded on one side of patient tissue (SS) while the second member (12) is expanded on the opposing side of the tissue (SS).  The treatment members (12 and 14) are moved towards one another from a first position having a first gap (see the large gap between members 12 and 14 in Figure 9) to a second position having a smaller gap (Figures 10-11).  As well known in the art, the particular size and anatomy of a heart valve is highly variable and depends on factors such as patient age, race, height, weight, abnormalities, etc.  Therefore, the first and second treatment members (12 and 14) are considered to be capable of being manipulated to engage with opposing sides of at least some existing heart valve leaflets.   The step of fracturing a portion of the heart valve leaflet is not required to be disclosed by the prior art.  The device is considered to be capable of manipulation to move the first and second treatment members (12 and 14) in their expanded configurations in order to apply a force sufficient to fracture at least some portion of at least some existing heart valve leaflet.  
In regards to the term “fracture edge”: the claim does not define any particular structural characteristic of this feature.  When looking to the specification for its meaning, the disclosure and drawings do not indicate any special feature of the edge of the arms.  Therefore, the term is given its broadest reasonable interpretation to encompass any edge of an arm.  Additionally, the term does not indicate a particular location or direction of the edge.  Therefore, any edge defining a periphery of an arm meets the significantly broad requirement.  The term “fracture edge” is considered to be directed towards the intended use of the device and is not construed to require any particular structural features.   Similarly, the terms “pulverizing edge”, “breaking edge”, “grinding edge”, “chopping edge”, and “cutting edge” in new claims 20-24 are treated as recitations of the intended use of the device.  In this case, the arms of the Blaeser device forming the first and second valve treatment members are made of nitinol (column 7, lines 49-59), which is harder than body tissue.  Therefore, the arms are considered to be capable of being manipulated by an operator to apply sufficient force to cause at least some degree of fracturing, cutting, breaking, etc. of at least some portion of some existing heart valve, and therefore meets the functional claims requirements.  
Regarding claim 14: Blaeser discloses a locking member (20) for maintaining the members (12 and 14) in a desired relative position while they are expanded (column 9, lines 36-62). 
In regards to claim 15, the first member (14) comprises a cover (60) (column 9, lines 16-34).
In regards to claim 16: Blaeser illustrates that the arms (50) of the first treatment member (14) may have a planar configuration such that they tilt away from the shaft (19) at a constant angle along their length (see especially Figures 12, 13, 19).
 	Regarding claims 17-21: the terms “pulverizing edge”, “breaking edge”, “grinding edge”, “chopping edge”, and “cutting edge” are treated as recitations of the intended use of the device and do not require any particular structural features.  Nor are any special structural features of the claimed “fracture edge” disclosed in the specification or drawings. The capability of the Blaeser device to be manipulated by an operator to apply sufficient force to a calcification on a heart valve to cause breakage thereof meets the functional requirements of the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7-13 and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over USPAP 2005/0075662 (Pendersen et al.) in view of USPAP 2006/0229659 (Gifford et al.).
Pendersen discloses a method of heart valve treatment comprising providing a first heart valve treatment member (374) positioned on a proximal side of calcified heart valve leaflets (126) [0004] and a second heart valve treatment member (balloon 376) positioned on a distal side of heart valve leaflets.  The first heart valve treatment member comprises a plurality of arms (362) extending radially outwardly from a base coupled to a shaft, with free ends radially distanced from the shaft (see Figures 14A-15C).  
A first structural position of Figures 14A & 15A has a first gap defined as a distance between the outer surface of the deflated balloon and the arms, wherein the first gap is sized such that the valve leaflet is not fractured.  A second structural position of Figure 15B has a second gap smaller than the first gap, due to inflation of the balloon [0139], wherein the treatment members (374 and 376) contact and fracture a portion of the leaflet.  Pendersen explain that the “fracture edges” (stress risers 364) of the arms are pressed into the leaflet to create hinges in the leaflet to enhance flexibility thereof [0139-0141].  Pendersen discloses the purpose of the method is to treat calcified leaflets [0009], wherein inflation of the balloon may disrupt, or break, rigid sheets of calcium [0004].  
The first and second treatment members are mounted to a single catheter shaft, although Pendersen does teach that the arms (petals 374) may be decoupled from the balloon (376) in order to allow for additionally adjustment during a procedure.  Pendersen fails to disclose the first treatment member (374) mounted along a first shaft, and the balloon (376) mounted to a second shaft.  Gifford discloses another catheter for treatment of calcifications of valve leaflets.  Gifford teaches that an expandable stabilizing element (22/32) can be mounted on a separate catheter (12) [0073; 0079] that is slidable relative to a catheter (24) to which a treatment element (24) is attached, such that the treatment device  (24) may be advanced relative to the stabilizing device (22/32) [0074].  One of ordinary skill in the art at the time the invention was made would have found it obvious to configure the Pendersen device such that the first treatment member (374) is carried by a first shaft and the second treatment member is carried by a second shaft, as taught by Gifford, in order to achieve relative movement of the two treatment members and achieve the function of adjustment taught by Pendersen.  Since both the first and second treatment members of Pendersen expand outwardly, they are “moveable along” the first and second shafts, respectively.  
Regarding claims 8-12: the terms “pulverizes”, “breaks”, “grinds”, “chops”, and “cuts” are given their broadest reasonable interpretation to encompass the disruption of calcium present on the leaflets by the stress risers (364) on the arms that results in the creation of hinge points [0004 and 0139-0141].
Regarding claims 17-21: the terms “pulverizing edge”, “breaking edge”, “grinding edge”, “chopping edge”, and “cutting edge” are treated as recitations of the intended use of the device and do not require any particular structural features.  Nor are any special structural features of the claimed “fracture edge” disclosed in the specification or drawings.  The stress risers of modified Pendersen are configured to break calcifications and are considered to meet these requirements.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
USPAP 2012/0116289 (Hawkins et al.), wherein shockwaves are created in an inflatable balloon.
USPAP 2006/0100553 (Lodin) discloses a catheter having a trap (12) and an energy delivery catheter (18) positioned on one side of the valve leaflets. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH WEBB ALEMAN whose telephone number is (571)272-5749. The examiner can normally be reached M-Thurs 8am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SARAH W ALEMAN/Primary Examiner, Art Unit 3771